 

EXHIBIT 10.106

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

Confidentiality, Noncompetition and Nonsolicitation Agreement

                In consideration of my employment by CPI Corp., a Missouri
corporation (the “Company”), as reflected in the Offer of Employment between
myself and the Company dated July 12, 2005, which is attached hereto, I hereby
agree as follows:

                1.            During the term of my employment and thereafter, I
agree that all records, data lists, lists of actual or potential customers or
suppliers, account information, pricing policies, sales and promotional
techniques and practices, services and products, files, reports, notes,
strategic or business plans, compilations or other recorded matter and copies or
reproductions thereof, relating to the operation and activities of the Company
and/or its affiliates which are not generally known to the public or those
persons engaged in (a) business(es) similar to that/those conducted by the
Company and/or its affiliates and which were made or received by, or which
become known to, me during the term of my employment (hereinafter referred to as
“Confidential Information”) are, respectively, the exclusive property of the
Company and/or its affiliates and I hold the same as trustee for the Company
and/or its affiliates and subject to the respective control of the Company
and/or its affiliates. I therefore agree that:

 

  (i)             I will abide by any and all policies regarding confidentiality
and with the terms and provisions of this Confidentiality, Noncompetition and
Nonsolicitation Agreement (the “Agreement”);     (ii)             I will not at
any time during the term of this Agreement or thereafter, except in the
performance of my duties hereunder, use or permit any third person to use or
disclose directly or indirectly any such Confidential Information or any trade
secrets (including, but not limited to, using or permitting any third person to
use Confidential Information or trade secrets to solicit any customer of the
Company or any of its affiliates;     (iii)             I will return promptly
upon termination of my employment for whatever reason, or at any time at the
request of the board of directors of the Company (or in the event of my death,
my personal representative will return promptly) to the board(s) at its
direction, all Company property in my possession or control including, without
limitation, personal computer(s), keys, credit cards, and records (whether
stored electronically or otherwise) and including any and all copies of records,
drawings, writings, blueprints, materials, memoranda and other tangible
manifestations of and pertaining to Confidential Information or trade secrets,
regardless of by or for whom the same were prepared;     (iv)              in
the event any of the restrictions contained in the covenants set forth in this
Section 1 are deemed unreasonable by any court, the Company and I agree that the
court may reduce such restriction(s) to ones it deems reasonable to protect the
Company and/or its affiliates; and     (v)             the Company and I agree
that the provisions of this Section 1 will be enforced pursuant to Section 3
below.




1

--------------------------------------------------------------------------------




 

For purposes of this Agreement, an “affiliate” of the Company means a company
which either controls, is controlled by or is under common control with the
Company.

                2.             (a)          During the term of my employment
with the Company, and for a period ending one (1) year following the effective
date of my termination of employment by the Company (the “Non-Compete Period”),
I agree that I will not directly or indirectly:

 

  (i)             without the prior written authorization of the Company,
whether alone or as an employee, officer, agent, consultant, entrepreneur,
venturer, owner, partner or stockholder, engage in any business in direct
competition with the Company or any of its affiliates;     (ii)
            solicit business from any individual or entity that is a client,
customer or supplier of the Company or any affiliate on the date of termination
(or who was such a client, customer or supplier of the Company within the one
(1) year prior to the effective date of my termination of employment by the
Company);     (iii)             request, induce or advise any such customer, or
any distributor or supplier of the Company or any affiliate to withdraw, curtail
or cancel their business with the Company or any affiliate;     (iv)
            request, induce, attempt to induce or advise any employees,
consultants, or other personnel to terminate their relationships or breach their
agreements with the Company or any affiliate; and     (v)             solicit
for employment or employ any individual employed by the Company or any affiliate
as of the date of termination; or     (vi)             directly or indirectly,
aid or abet any other person or entity to undertake any of the activities
described in paragraphs (i) through (v) above.  

  (b)          Notwithstanding anything stated herein to the contrary, the
covenants set forth in this Section 2 will not apply to the passive ownership of
up to five percent (5%) of the securities of any publicly-traded corporation
listed on a national securities exchange or traded on the over-the-counter
markets.    

(c)          I hereby agree and acknowledge that the duration and scope
applicable to the covenant not to compete or solicit described in this Section 2
are fair, reasonable and necessary, that I have received adequate compensation
for such obligations, and that these obligations would not prevent me from
earning a livelihood. If, however, for any reason any court determines that the
restrictions in this Section 2 are not reasonable, that the consideration is
inadequate or that I have been prevented from earning a livelihood, such
restrictions will be




2

--------------------------------------------------------------------------------




      interpreted, modified or rewritten to include as much of the duration and
scope identified in this Section 2 as will render such restrictions valid and
enforceable.  

  (d)            The Company and I agree that the provisions of this Section 2
will be enforced pursuant to Section 3 below.

 

                3.             I agree that in the event of my breach or
violation or attempted breach or violation of Sections 1 and/or 2, the
provisions may be enforced by an injunction in a suit in equity, and that a
temporary or preliminary injunction or restraining order may be granted
immediately upon the commencement of any such suit and without notice. In the
event of a breach or violation or attempted breach or violation by me of the
provisions of Section 2, I agree that an amount of time equal to the time period
during which such a breach or violation exists will be added to the duration of
the restrictions in Section 2. The existence of any claim or cause of action I
may have against the Company or an affiliate, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement of my
obligations hereunder.

                4.             I hereby acknowledge that upon my breach of any
of the covenants contained in this Agreement, the Company will suffer
irreparable damages for which the remedy at law will be inadequate. I agree and
acknowledge that my violation of any of the provisions of this Agreement shall
result in a forfeiture by me of any amounts potentially payable under the Plan,
whether vested or otherwise.

                5.             I recognize that this Agreement does not set
forth all terms of my employment by the Company and that during my employment
with the Company I will be required to comply with all reasonable rules and
regulations relating to such employment as may from time to time be promulgated
by the Company. It is my understanding that the Company may terminate my
employment by it at any time, with or without Cause (as such term is defined in
the Offer of Employment. The Company hereby acknowledges that, except for the
express covenants and conditions set forth herein and in the Offer of
Employment, I have not agreed to waive or otherwise relinquish any rights I may
otherwise have under applicable employment and/or labor laws or pursuant to
other agreements with or policies of the Company, regarding or arising out of
the termination of my employment.

                6.             This Agreement contains the entire understanding
and agreement between the parties as to the subject matter hereof and cannot be
amended, modified or supplemented in any respect, except by a subsequent written
agreement entered into by both parties.

                7.             This Agreement is binding upon and will inure to
the benefit of any successor to the Company whether by way of a merger,
purchase, consolidation or otherwise. All of the Company’s affiliates and all
successors and assigns of the Company are third-party beneficiaries of the
covenants contained herein. Such restrictive covenants are intended for the
benefit of, and may be enforced by, the Company’s successors and assigns and any
of the Company’s affiliates.

 

                8.             The Company and I further agree that, in the
event of any litigation at law or at equity with regard to the enforcement or
interpretation of this Agreement, the prevailing party




3

--------------------------------------------------------------------------------




 

shall be entitled to be reimbursed for all reasonable attorneys’ fees and costs
incurred, at trial and through all levels of appeal, as a result of such
litigation.

                9.             This Agreement shall be construed in accordance
with and governed by the substantive laws of the State of Missouri (regardless
of the law that might otherwise govern under applicable Missouri principles of
conflicts of laws).

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
shown below.

   

EXECUTIVE:   CPI CORP. /s/ Paul Rasmussen   By: /s/ David M. Meyer

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Paul Rasmussen   David M. Meyer August 15, 2005         Its: Chairman of the
Board   August 15, 2005




4

--------------------------------------------------------------------------------